                                          Case 4:18-cr-00142-YGR Document 83 Filed 02/05/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     UNITED STATES OF AMERICA,                          CASE NO. 4:18-cr-00142-YGR-1
                                   9                    Plaintiff,
                                                                                            ORDER DENYING MOTION FOR
                                  10              vs.                                       COMPASSIONATE RELEASE
                                  11     CLEON LEMAR WATERS,                                Re: Dkt. No. 72
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13          Defendant Cleon Lemar Waters is currently in the custody of the Bureau of Prisons
                                  14   (“BOP”) and incarcerated at the Federal Corrections Institute in FCI Victorville Medium II,
                                  15   Victorville, California (“FCI Victorville”). Mr. Waters moves for an order modifying his sentence
                                  16   pursuant to 18 U.S.C. section 3582(c)(1)(A)(i) and requests that the Court reduce his sentence to
                                  17   time served with the balance of the period of his original sentence imposed as a period of
                                  18   supervised release with home confinement and such other conditions as the Court deems just. The
                                  19   Government opposes the motion.
                                  20          The Court has jurisdiction to grant the relief requested1 and, having carefully considered
                                  21   the papers and evidence submitted in support of and in opposition to the motion and the reports
                                  22   provided by U.S. Probation, the Court DENIES the motion.
                                  23

                                  24
                                              1
                                                 Defendant contends that he submitted requests for compassionate release both to his case
                                  25   manager and the Warden, Mr. Salazar, at FCI Sheridan, where he was previously housed, in
                                       August of 2020. The Government contends that the Court does not have jurisdiction and there is
                                  26   no record of the requests submitted at FCI Sheridan. However, defendant has submitted evidence
                                       that a supplemental request was submitted January 9, 2021, and Warden DeWayne Hendrix
                                  27   determined that the request was “denied at this level and. . . shall not be referred for consideration
                                       to the Office of General Counsel” on January 15, 2021. (Dkt. No. 82-1.) Thus the Court finds
                                  28   that defendant has exhausted his administrative rights and the Court has jurisdiction.
                                          Case 4:18-cr-00142-YGR Document 83 Filed 02/05/21 Page 2 of 3




                                   1                                              DISCUSSION

                                   2          On October 25, 2018, Mr. Waters pled guilty to a seven-count Indictment charging with

                                   3   the following violations: 21 U.S.C. §§ 841(a)(1), (b)(1)(C) – Distribution of Cocaine Base (Counts

                                   4   One through Five); and 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(iii) – Distribution of 28 Grams or More

                                   5   of Cocaine Base (Counts Six and Seven). On July 18, 2019, the Court sentenced Mr. Waters to a

                                   6   term of imprisonment of 68 months in the custody of the BOP and 5 years of supervised release.

                                   7   (Dkt. Nos. 62, 63.) Mr. Waters was allowed to self-surrender and went into custody on May 31,

                                   8   2019. He has served approximately 30% of his sentence.

                                   9          Section 3582 provides that a “court may not modify a term of imprisonment once it has

                                  10   been imposed except . . . upon motion of the Director of the Bureau of Prisons, or upon motion of

                                  11   the defendant.” 18 U.S.C. § 3582(c)(1)(A). After considering the sentencing factors from 18

                                  12   U.S.C. section 3553(a) “to the extent that they are applicable,” a court may grant a motion to
Northern District of California
 United States District Court




                                  13   reduce a sentence under two circumstances, one of which is “if it finds that . . . extraordinary and

                                  14   compelling reasons warrant such a reduction” and “that such a reduction is consistent with

                                  15   applicable policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).

                                  16          With respect to whether an “extraordinary or compelling reason” justifies release, Mr.

                                  17   Waters argues that he is particularly vulnerable to contracting COVID-19 and becoming seriously

                                  18   ill from the ongoing coronavirus pandemic. His briefing points out that he is obese and has

                                  19   hypertension. However, Mr. Waters is only 50 years old and does not have pulmonary

                                  20   hypertension but essential hypertension. His obesity is moderate. The medical records do not

                                  21   support a finding of an “extraordinary or compelling reason” for Mr. Waters’ release. “General

                                  22   concerns about possible exposure to COVID-19 do not meet the criteria for extraordinary and

                                  23   compelling reasons for a reduction in sentence set forth in the Sentencing Commission’s policy

                                  24   statement on compassionate release, U.S.S.G. §1B1.13.” United States v. Eberhart, 448 F.Supp.3d

                                  25   1086, 1090 (N.D. Cal. Mar. 25, 2020) (Hamilton, J.).

                                  26          Nonetheless, the Court did review its file in this matter thoroughly, including the Probation

                                  27   Office’s presentencing report submitted at the time of sentencing and the BOP records submitted

                                  28   as part of this motion. The Court takes into account whether the defendant is a danger to the
                                                                                         2
                                          Case 4:18-cr-00142-YGR Document 83 Filed 02/05/21 Page 3 of 3




                                   1   safety of any other person or to the community, as provided in 18 U.S.C. section 3142(g). Finally,

                                   2   the Court considered the factors under 18 U.S.C. section 3553(a), which also do not support Mr.

                                   3   Waters’ request for compassionate release. The law and the specific facts of this case weigh

                                   4   against any granting of this motion.

                                   5          While the Court acknowledges the arguments which take issue with the sentencing

                                   6   guidelines as they relate to crack cocaine versus powder cocaine, those issues are tangential to the

                                   7   goals of the compassionate release provisions and do not overcome the other considerations

                                   8   weighing against release. The Court notes that, with respect to Mr. Waters, the U.S. Sentencing

                                   9   Guideline Provisions suggested a custodial sentence of 100 to 125 months. In sentencing Mr.

                                  10   Waters, the Court considered many of these arguments which are re-made here and imposed a

                                  11   sentence well below that requested by the Government and only eight months more than the 60

                                  12   recommended by the defendant himself.
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, defendant’s motion for a compassionate release sentence

                                  14   reduction with a period of home confinement is DENIED.

                                  15          This Order terminates Docket No. 72.

                                  16   IT IS SO ORDERED.

                                  17

                                  18   Dated: February 5, 2021
                                                                                                YVONNE GONZALEZ ROGERS
                                  19                                                           UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
